Applications for stay, presented to Justice Kennedy, and by him referred to the Court, granted, and it is ordered that the judgment of the United States District Court for the Southern District of Georgia, Civil Action No. 194-008, dated September 12, 1994, is stayed pending the timely filing of statements as to jurisdiction *1284in this Court. Should such statements be so timely filed, this order shall remain in effect pending this Court’s action on the appeals. If the judgment should be affirmed, or the appeals dismissed, this stay shall expire automatically. In the event jurisdiction is noted, or postponed, this order shall remain in effect pending the sending down of the judgment of this Court.
Justice Scalia took no part in the consideration or decision of these applications.